 



Exhibit 10.4
TRADEMARK LICENSE AGREEMENT
dated as of March 21, 2007
between
GSCP (NJ), L.P.
and
GSC Investment Corp.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
________________

                      Page  
 
            Article 1
Definitions

 
           
Section 1.01.
  Definitions     1  
Section 1.02.
  Other Definitional and Interpretative Provisions     2  
 
            Article 2
Grant of License

 
           
Section 2.01.
  Grant of License     3  
 
            Article 3
Ownership of Proprietary Rights

 
           
Section 3.01.
  Ownership of Proprietary Rights     3  
 
            Article 4
Use of Licensed Marks by Licensee

 
           
Section 4.01.
  Form of Use     3  
Section 4.02.
  Quality Supervision     4  
 
            Article 5
Infringement of Proprietary Rights

 
           
Section 5.01.
  Infringement of Proprietary Rights     4  
Section 5.02.
  Third-Party Actions     4  
Section 5.03.
  Action by Licensor     4  
 
            Article 6
Indemnity, Limitation of Liability

 
           
Section 6.01.
  Licensee’s Indemnity     5  
Section 6.02.
  Licensor’s Indemnity     5  
Section 6.03.
  Disclaimer     5  
Section 6.04.
  Limitation of Liability     5  
 
            Article 7
Termination

 
           
Section 7.01.
  Termination by Licensor     5  
Section 7.02.
  Effect of Termination; Survival     6  
Section 7.03.
  Preservation of Remedies     6  
 
           

 



--------------------------------------------------------------------------------



 



                      Page   Article 8
General

 
           
Section 8.01.
  Cooperation     6  
Section 8.02.
  Binding Effect; Benefit     7  
Section 8.03.
  Assignment     7  
Section 8.04.
  Severability     7  
Section 8.05.
  Amendments; Waivers     7  
Section 8.06.
  Expenses     7  
Section 8.07.
  Notices     7  
Section 8.08.
  Governing Law     8  
Section 8.09.
  Jurisdiction     8  
Section 8.10.
  Waiver of Jury Trial     9  
Section 8.11.
  Counterparts; Third Party Beneficiaries     9  
Section 8.12.
  Entire Agreement     9  

 ii 

 



--------------------------------------------------------------------------------



 



TRADEMARK LICENSE AGREEMENT
     AGREEMENT dated March 21, 2007 between GSCP (NJ), L.P., a Delaware limited
partnership, having its principal office at 500 Campus Drive, Suite 220, Florham
Park, New Jersey 07932 (“Licensor”) and GSC Investment Corp., a Maryland
corporation, having its principal office at 12 E. 49th Street, Suite 3200, New
York, New York 10017 (“Licensee”).
W I T N E S S E T H :
     WHEREAS, the Licensee is a newly organized Maryland corporation that
expects to file an election to be treated as a business development company
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”) and to elect to be taxable as a regulated investment company commencing
with its taxable year ending December 31, 2007.
     WHEREAS, Licensor and Licensee are party to an investment advisory and
management agreement dated as of March 21, 2007 (the “Investment Management
Agreement”) pursuant to which Licensor will provide investment advisory services
to Licensee; and
     WHEREAS, Licensee desires to obtain, and Licensor is willing to grant,
certain rights to enable Licensee to use certain of Licensor’s marks for such
time as Licensor or any of its Affiliates shall act as investment advisor of
Licensee’s assets (“Manager”) pursuant to the Investment Management Agreement.
     NOW, THEREFORE, in consideration of the mutual undertakings in this
Agreement, the parties agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:
     “Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.
     “Business” means the business of Licensee and its Subsidiaries as conducted
at any time.
     “Licensed Marks” means the Proprietary Marks and the Proprietary Logos and
such other marks of Licensor that Licensor shall have specifically authorized
Licensee in writing to use pursuant to a written notice acknowledged by Licensee
in the form of Exhibit A hereto.

 



--------------------------------------------------------------------------------



 



     “Promotional Material” means all material used in the promotion of, or
otherwise in connection with, the Business (whether written or recorded in any
other medium) and includes artwork, advertising materials (irrespective of the
medium in which they are recorded), display materials, packaging materials,
brochures, posters and internal and external signage.
     “Proprietary Logos” means the Proprietary Marks, consisting of designs and
logos, of Licensor set forth in Schedule A hereto.
     “Proprietary Marks” means the proprietary marks of Licensor, consisting of
the names “GSC” and “GSC Partners.”
     “Subsidiary” means any entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at any time directly
or indirectly owned by Licensee.
     “Term” means the period commencing on the date of this Agreement and ending
on the date of termination in accordance with Article 7 of this Agreement or the
date of termination or expiration of the Investment Management Agreement
(whichever occurs first).
     Section 1.02. Other Definitional and Interpretative Provisions. Unless
specified otherwise, in this Agreement the obligations of any party consisting
of more than one person are joint and several. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of that Person.

2



--------------------------------------------------------------------------------



 



     References from or through any date mean, unless otherwise specified, from
and including or through and including, respectively.
ARTICLE 2
Grant of License
     Section 2.01. Grant of License. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee (i) a non-exclusive,
non-transferable, royalty free right to use the “GSC” trade name as part of its
company name and (ii) a non-exclusive, non-transferable, royalty free right to
use the Licensed Marks for the duration of the Term on a worldwide basis in
connection with the conduct of the Business. Such right shall include the right
of Licensee to grant sublicenses to its Subsidiaries for so long as they remain
Subsidiaries.
ARTICLE 3
Ownership of Proprietary Rights
     Section 3.01. Ownership of Proprietary Rights. Neither this Agreement nor
its performance confer on Licensee any right with respect to the Licensed Marks
other than those rights granted pursuant to this Agreement with respect to the
Licensed Marks. Licensor is entitled to grant such other rights in and licenses
of the Licensed Marks as it sees fit and nothing in this Agreement restricts in
any way Licensor’s right to use the Licensed Marks. Any use of Licensed Marks by
Licensee inures to the benefit of Licensor. Licensee shall not, and shall cause
its Subsidiaries not to, (a) challenge the validity or ownership of the Licensed
Marks or any other marks of Licensor or claim adversely or assist in any claim
adversely to Licensor concerning any right, title or interest in the Licensed
Marks or any other marks of Licensor or (b) do or permit any act which may
directly or indirectly impair or prejudice Licensor’s title to the Licensed
Marks or its other marks, or detrimental to the reputation and goodwill of
Licensor, including any act which might assist or give rise to any application
to remove or de-register any of the Licensed Marks or other marks of Licensor,
and in the case of clauses (a) and (b), Licensee shall not, and shall cause its
Subsidiaries not to, aid or abet any person in doing so.
ARTICLE 4
Use of Licensed Marks by Licensee
     Section 4.01. Form of Use. Licensee shall conform to and observe, and shall
procure that its Subsidiaries conform to and observe, such standards in

3



--------------------------------------------------------------------------------



 



relation to the Licensed Marks as Licensor from time to time prescribes,
including standards relative to the quality, design, identity, size, position,
appearance, marking, color of the Licensed Marks, and the manner, disposition
and use of the Licensed Marks and accompanying designations, on any document or
other media including, without limitation, any Promotional Material.
     Section 4.02. Quality Supervision. All services performed under the
Licensed Marks and all goods to which the Licensed Marks are applied shall at
all times be in compliance with applicable laws, and such services performed or
goods supplied shall in each case be effected in a manner so as not to bring
discredit upon the Licensed Marks.
ARTICLE 5
Infringement of Proprietary Rights
     Section 5.01. Infringement of Proprietary Rights. Licensee shall
immediately notify Licensor of any unauthorized or improper use by any person of
any Licensed Marks and all particulars relating to such infringement, upon
Licensee having knowledge of same.
     Section 5.02. Third-Party Actions. Licensee shall immediately notify
Licensor of any allegations, claims or demands (actual or threatened) against
Licensee or Subsidiaries for infringement of any intellectual property rights of
third parties by reason of the use of the Licensed Marks and provide all
particulars requested by Licensor. At Licensor’s request, Licensee shall defend
(at Licensor’s cost) such action in accordance with Licensor’s directions.
Licensor may at its option assist Licensee in its defense to such action to the
extent reasonable to do so (in Licensor’s judgment).
     Section 5.03. Action by Licensor. Licensor may in its sole discretion take
any action, legal or otherwise, to halt or otherwise in connection with any
infringement of Licensor’s rights to the Licensed Marks. Licensor may require
Licensee to lend its name to such proceedings and provide reasonable assistance.
Licensee may with the prior written consent of Licensor initiate proceedings or
otherwise take action with respect to any unauthorized use of the Licensed Marks
(at Licensor’s cost); provided that Licensee keeps Licensor fully and promptly
informed of the conduct and progress of such action or proceedings; and
provided, further, that Licensee shall not conduct any settlement negotiations
or take any step to terminate such proceedings without Licensor’s prior written
consent.

4



--------------------------------------------------------------------------------



 



ARTICLE 6
Indemnity, Limitation of Liability
     Section 6.01. Licensee’s Indemnity. Licensee shall pay and indemnify
Licensor and each of Licensor’s affiliates from and against all losses, claims,
damages, liabilities, demands, proceedings and costs (including legal costs)
(“Damages”) related to or arising out of the use of the Licensed Marks by
Licensee or its Subsidiaries and the exercise of Licensee’s rights and
obligations under this Agreement.
     Section 6.02. Licensor’s Indemnity. Licensor shall pay and indemnify
Licensee and each Subsidiary from and against all Damages which are solely
attributable to use of the Licensed Marks by Licensor and licensees other than
Licensee.
     Section 6.03. Disclaimer. EXCEPT AS SPECIFICALLY PROVIDED IN THIS
AGREEMENT, THE LICENSE GRANTED HEREIN IS MADE ON AN “AS IS” BASIS, AND LICENSOR
HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES OR
INDEMNITIES OF ANY KIND, INCLUDING WITHOUT LIMITATION, THOSE REGARDING
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OF NON-INFRINGEMENT.
     Section 6.04. Limitation of Liability. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, IN NO EVENT SHALL LICENSOR BE LIABLE UNDER ANY LEGAL OR
EQUITABLE THEORY FOR ANY REMOTE, PUNITIVE, EXEMPLARY, INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOSS OF PROFIT OF ANY KIND EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. LICENSOR SHALL NOT BE
RESPONSIBLE FOR ANY COMPROMISE OR SETTLEMENT, NOR FOR ANY COSTS OR EXPENSES
INCURRED IN COMPROMISING, SETTLING OR DEFENDING ANY CLAIM AGAINST LICENSEE OR
ANY OF ITS SUBSIDIARIES FOR INFRINGEMENT OR OTHERWISE, MADE OR INCURRED.
ARTICLE 7
Termination
     Section 7.01. Termination by Licensor. Licensor may terminate this
Agreement forthwith by written notice to Licensee if, at any time, Licensor,
including Licensor’s Affiliates, shall cease to act as Manager pursuant to the
Investment Management Agreement or if, at any time, Licensor determines that

5



--------------------------------------------------------------------------------



 



the use of the Licensed Marks infringes or is confusingly similar to the
intellectual property rights of a third party.
     Section 7.02. Effect of Termination; Survival. (a) Upon termination of this
Agreement and 60 days notice thereof from Licensor, Licensee shall and shall
cause each of its Subsidiaries to cease using the Licensed Marks or any
derivation thereof in any form. Licensee shall and shall cause each of its
Subsidiaries to take such actions as are necessary and appropriate to (i) change
its name to a name that does not include such words which Licensor has so
specified, (ii) amend its operating agreement, bylaws or charter, as applicable,
accordingly and (iii) have, or cause to have, such name change and such amended
operating agreement, bylaws or charter, as applicable, approved by all necessary
government, regulatory, securities exchange and other officials. If such a
meeting cannot be convened immediately, the meeting shall be convened as soon as
such law permits. From the date of the such notice of such request, Licensee
shall and shall ensure that each of its Subsidiaries does not use the Licensed
Marks or any combination or any derivation thereof or any translation of any of
such words into any other language. Any costs associated with the change of name
and logo of Licensee and its Subsidiaries shall be for the account of Licensee.
     (b) Notwithstanding the other provisions of this Article 7, the provisions
of Sections Section 6.01 7.03 and 8.05 and this Section 7.02 shall survive any
termination of this Agreement.
     Section 7.03. Preservation of Remedies. Termination of this Agreement is
without prejudice to the rights of either party with regard to a breach by the
other party of this Agreement, or any obligation surviving termination or
expiration of this Agreement. Full legal remedies remain available for any such
breach or continuing obligation, including the right to recover damages or to
secure other appropriate relief.
ARTICLE 8
General
     Section 8.01. Cooperation. The parties agree to use their best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable under applicable laws and regulations to
consummate or implement expeditiously the transactions contemplated by this
Agreement, including filings with appropriate governmental authorities and the
receipt of any necessary governmental approvals in respect of the transactions
contemplated hereby.

6



--------------------------------------------------------------------------------



 



     Section 8.02. Binding Effect; Benefit. This Agreement shall inure to the
benefit of the parties hereto, their successors, legal representations or
permitted assigns. Nothing in this Agreement, expressed or implied, is intended
to confer on any Person other than the parties hereto, and their successors,
legal representatives and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.
     Section 8.03. Assignment. This Agreement may be assigned by Licensor but
shall not be assignable or otherwise transferable by Licensee without the prior
written consent of Licensor, except in the case of assignment by Licensee to
another organization which is a successor (by merger, consolidation or purchase
of assets) to the Licensee, provided that such successor organization shall
agree in writing to be bound under this Agreement and by the terms of such
assignment in the same manner as the Licensee is bound under this Agreement.
     Section 8.04. Severability. If any provision in any Article of this
Agreement is found by competent authority to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of such other Article in every other respect and the remainder of
this Agreement shall continue in effect so long as the Agreement still expresses
the intent of the parties. However, if the intent of the parties cannot be
preserved, this Agreement shall be either renegotiated or terminated.
     Section 8.05. Amendments; Waivers. (a) Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.
     (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
     Section 8.06. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.
     Section 8.07. Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission) and
shall be given,

7



--------------------------------------------------------------------------------



 



     if to Licensor, to:
GSCP (NJ), L.P.
500 Campus Drive, Suite 220
Florham Park, NJ 07932
Attention: General Counsel
     if to Licensee, to:
GSC Investment Corp.
12 E. 49th Street, Suite 3200
New York, NY 10017
Attention: Richard Allorto, Jr., Chief Financial Officer
     All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to 5
p.m. in the place of receipt and such day is a business day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding business day in the place of
receipt.
     Section 8.08. Governing Law. This Agreement shall be governed by, and
construed in all respects in accordance with, the laws of the State of New York,
without regard to conflict of laws principles thereof.
     Section 8.09. Jurisdiction. Except as otherwise expressly provided in this
Agreement, the parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York or any New York State court sitting in New York City, so long as one of
such courts shall have subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of New York,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 8.07 shall be deemed
effective service of process on such party.

8



--------------------------------------------------------------------------------



 



     Section 8.10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     Section 8.11. Counterparts; Third Party Beneficiaries. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. Until and
unless each party has received a counterpart hereof signed by the other party
hereto, this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). No provision of this Agreement is intended to confer
upon any person other than the parties hereto any rights or remedies hereunder.
     Section 8.12. Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the duly authorized representatives of the parties have
executed this Agreement as of the date first hereof.

                  GSCP (NJ), L.P.
 
                GSCP (NJ), Inc.,     its General Partner
 
                By:   /s/ David L. Goret          
 
      Name:   David L. Goret
 
      Title:   Senior Managing Director and Secretary
 
                GSC INVESTMENT CORP.
 
                By:   /s/ Richard T. Allorto          
 
      Name:   Richard T. Allorto
 
      Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------



 



Exhibit A
[Date]
[Name of Licensee]
[Address of Licensee]
     Re: Trademark License Agreement dated ___, ___by and between GSCP (NJ),
L.P. and GSC Investment Corp. (the “Agreement”)
     Pursuant to the captioned Agreement, you are hereby notified that effective
as of the date hereof the undersigned consents to the inclusion of the
proprietary [service name] [logo] [insert or attach an exhibit] (the “New
Mark”), as a “Licensed Mark” for the purposes of the Agreement. You may only use
the New Mark subject to and in accordance with the Agreement. Terms used herein
and not otherwise defined shall have the meaning ascribed to them in the
Agreement.
     In connection herewith, the undersigned hereby repeats and restates, as of
the date hereof, the representation appearing in Section 4.01 of the Agreement
with respect to the New Mark.

                              Sincerely,
 
                            [NAME OF LICENSOR]
 
               
 
          By:    
 
               
 
              Name:
 
              Title:
 
                ACKNOWLEDGED AND AGREED:             [NAME OF LICENSEE]        
   
 
               
By:
               
 
               
 
  Name:            
 
  Title:            

 



--------------------------------------------------------------------------------



 



Schedule A
Proprietary Logos
(GSC INVESTMENT CORP LOGO) [y36920y3692000.gif]

 